Case 1:20-cv-03053-RMB-AMD Document 16-19 Filed 07/13/20 Page 1 of 7 PageID: 299




       EXHIBIT 17
 Case 1:20-cv-03053-RMB-AMD Document 16-19 Filed 07/13/20 Page 2 of 7 PageID: 300
Robbins v. Dyck O'Neal, Inc., --- F.Supp.3d ---- (2020)


                                                                   TruHome Solutions, LLC (“TruHome”). Id. at 8. TruHome
                                                                   foreclosed on the mortgage (after plaintiff defaulted). Id.
                  2020 WL 1320725
                                                                   The Federal Home Loan Mortgage Corporation (“Freddie
    Only the Westlaw citation is currently available.
                                                                   Mac”) then issued a Form 1099-C for the mortgage. Id. at
       United States District Court, D. Kansas.
                                                                   9. A Form 1099-C contains several important fields that
             Stephen ROBBINS, Plaintiff,                           lenders or assignees complete to provide information to the
                        v.                                         IRS and taxpaying consumers. Id. at 6. The 1099-C issued
            DYCK O'NEAL, INC., Defendant.                          by Freddie Mac identified the taxable event as a category
                                                                   “D”—i.e., a foreclosure election event. Id. at 9. Plaintiff
                 Case No. 18-2623-DDC-TJJ                          asserts that Freddie Mac had released him from liability to
                              |                                    repay the deficiency balance as evidenced by the 1099-C's
                    Signed 03/20/2020                              identification of a taxable event. Id. After receiving the 1099-
                                                                   C, plaintiff reported the income to the IRS and paid income
Attorneys and Law Firms                                            tax on it. Id.

Mark Everett Parrish, Boyd, Kenter, Thomas & Parrish, LLC,
                                                                   Defendant is a debt collector who purchases debts that are
Joshua A. Sanders, Independence, MO, Keith N. Williston,
                                                                   in default, including debts involving foreclosed mortgages,
The Williston Law Firm, LLC, Blue Springs, MO, for
                                                                   with the intent to enforce the alleged debts. Id. at 3. Defendant
Plaintiff.
                                                                   buys or collects on defaulted mortgage debt from the Federal
Anna Wlodek Moncrief, Louis J. Wade, McDowell, Rice,               National Mortgage Association (“Fannie Mae”) and Freddie
Smith & Buchanan, PC, Kansas City, MO, for Defendant.              Mac. Id. at 5. In 2017, defendant notified plaintiff that he still
                                                                   owed a deficiency on his mortgage. Id. at 9. Plaintiff alleges
                                                                   the debt was cancelled when the Form 1099-C was issued, and
                                                                   that defendant wrongfully is pursuing the debt. Id. at 6, 9–10.
             MEMORANDUM AND ORDER

Daniel D. Crabtree, United States District Judge                   Count I of plaintiff's Amended Complaint alleges violations
                                                                   of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681–1681x.
 *1 This matter comes before the court on defendant Dyck           Count II alleges violations of the Kansas Consumer
O'Neal, Inc.'s Motions to Dismiss or in the alternative, for       Protection Act, Kan. Stat. Ann. §§ 50-623–50-643. Defendant
Judgment on the Pleadings on Counts I (Doc. 53) and II             moves to dismiss both counts under Federal Rule of Civil
(Doc. 34) of Plaintiff's Amended Complaint. Plaintiff filed        Procedure 12(b)(6), or in the alternative, for judgment on
a Response to each motion (Docs. 42 & 56), and defendant           the pleadings under Federal Rule of Civil Procedure 12(c).
filed a Reply to each of plaintiff's Responses (Docs. 48 &         The court's analysis identifies some additional facts alleged
57). The court considers both motions and the parties' various     to support these claims.
arguments below and, for reasons explained by this Order,
denies defendant's motions.
                                                                   II. Legal Standard
                                                                    *2 Courts evaluate a Rule 12(c) motion using the same
I. Factual Background                                              standard used to evaluate a motion to dismiss under Rule
When considering a motion for judgment on the pleadings            12(b)(6). 2 Borde v. Bd. of Cty. Comm'rs, 514 F. App'x 795,
                                                   1
under Federal Rule of Civil Procedure 12(c), the court             799 (10th Cir. 2013) (citing Atl. Richfield Co. v. Farm Credit
accepts the well-pleaded factual allegations in the complaint      Bank, 226 F.3d 1138, 1160 (10th Cir. 2000)). The court can
as true and views them in the light most favorable to plaintiff.   grant a motion for judgment on the pleadings only when the
Ramirez v. Dep't of Corr., 222 F.3d 1238, 1240 (10th Cir.          factual allegations in the complaint fail to “state a claim to
2000). The court applies this standard to the following facts      relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
asserted in plaintiff's Amended Complaint (Doc. 31).               550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
                                                                   “A claim has facial plausibility when the plaintiff pleads
Plaintiff is an individual residing in Olathe, Kansas. Doc. 31     factual content that allows the court to draw the reasonable
at 2. Plaintiff took out a loan secured by a mortgage with         inference that the defendant is liable for the misconduct



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
 Case 1:20-cv-03053-RMB-AMD Document 16-19 Filed 07/13/20 Page 3 of 7 PageID: 301
Robbins v. Dyck O'Neal, Inc., --- F.Supp.3d ---- (2020)


alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.            More specifically, 15 U.S.C. § 1681s-2(b)(1) imposes certain
1937, 173 L.Ed.2d 868 (2009) (citing Twombly, 550 U.S. at            requirements on furnishers of information who receive notice
556, 127 S.Ct. 1955). Federal Rule of Civil Procedure 8(a)           of a consumer dispute from a CRA. This provision requires
(2) provides that a complaint must contain “a short and plain        the furnisher to:
statement of the claim showing that the pleader is entitled
to relief.” Although this Rule “does not require ‘detailed
factual allegations,’ ” it demands more than “[a] pleading that                  (1)     investigate    the       disputed
offers ‘labels and conclusions’ or ‘a formulaic recitation of                    information; (2) review all relevant
the elements of a cause of action’ ” which, as the Supreme                       information provided by the CRA; (3)
Court explained, “ ‘will not do.’ ” Id. (quoting Twombly, 550                    report the results of the investigation
U.S. at 555, 127 S.Ct. 1955).                                                    to the CRA; (4) report the results
                                                                                 of the investigation to all other
“Under this standard, ‘the complaint must give the court                         CRAs if the investigation reveals
reason to believe that this plaintiff has a reasonable likelihood                that the information is incomplete or
of mustering factual support for these claims.’ ” Carter v.                      inaccurate; and (5) modify, delete, or
United States, 667 F. Supp. 2d 1259, 1262 (D. Kan. 2009)                         permanently block the reporting of the
(quoting Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d                        disputed information if it is determined
1174, 1177 (10th Cir. 2007)). Although the court must assume                     to be inaccurate, incomplete, or
that the complaint's factual allegations are true, it is “ ‘not                  unverifiable.
bound to accept as true a legal conclusion couched as a factual
allegation.’ ” Id. at 1263 (quoting Iqbal, 556 U.S. at 678, 129
S.Ct. 1937). “ ‘Threadbare recitals of the elements of a cause       Llewellyn v. Allstate Home Loans, Inc., 711 F.3d 1173, 1178–
of action, supported by mere conclusory statements, do not           79 (10th Cir. 2013) (quoting Pinson v. Equifax Credit Info.
suffice’ ” to state a claim for relief. Bixler v. Foster, 596 F.3d   Servs., Inc., 316 F. App'x 744, 750 (10th Cir. 2009)); see also
751, 756 (10th Cir. 2010) (quoting Iqbal, 556 U.S. at 678, 129       15 U.S.C. § 1681s-2(b)(1)(A)–(E) (describing the general
S.Ct. 1937).                                                         duties of furnishers once they receive notice of a dispute). If
                                                                     a furnisher fails to comply with these obligations, the FCRA
                                                                     authorizes a consumer to bring a private suit. Pinson, 316 F.
III. Analysis
                                                                     App'x at 751. As the Tenth Circuit has explained:
Defendant asks the court to dismiss the claims asserted by
Counts I and II of plaintiff's Amended Complaint. The court
addresses the two claims separately, below. Both claims
implicate a common dispositive issue: Has plaintiff alleged                       *3 The furnisher's duty to investigate
sufficiently that his debt was discharged?                                       arises only after a CRA notifies the
                                                                                 furnisher of a dispute and, conversely,
                                                                                 does not arise when notice is provided
  A. Count I: Fair Credit Reporting Act                                          directly from a consumer. Thus, a
Count I of plaintiff's Amended Complaint alleges violations                      consumer cannot recover under §
of the Fair Credit Reporting Act (“FCRA”). “Congress                             1681s-2(b) if [he does] not initiate the
enacted [the] FCRA in 1970 to ensure fair and accurate credit                    process for recovery by notifying a
reporting, promote efficiency in the banking system, and                         CRA of the dispute.
protect consumer privacy.” Safeco Ins. Co. of Am. v. Burr,
551 U.S. 47, 52, 127 S.Ct. 2201, 167 L.Ed.2d 1045 (2007).
Among other things, the FCRA imposes various obligations             Willis v. Capital One Corp., 611 F. App'x 500, 502 (10th Cir.
on “furnishers”—the term the act uses to define persons who          2015) (internal citations & quotation marks omitted).
provide financial and credit information to “credit reporting
agencies,” called CRAs in this Order. Brunson v. Provident           When a furnisher receives notice of a dispute from a CRA,
Funding Assocs., 608 F. App'x 602, 611 (10th Cir. 2015); 15          it must make a “ ‘reasonable’ investigation” of the dispute.
U.S.C. § 1681s-2.                                                    Maiteki v. Marten Transp. Ltd., 828 F.3d 1272, 1275 (10th
                                                                     Cir. 2016). The Tenth Circuit has defined a “ ‘reasonable’


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
 Case 1:20-cv-03053-RMB-AMD Document 16-19 Filed 07/13/20 Page 4 of 7 PageID: 302
Robbins v. Dyck O'Neal, Inc., --- F.Supp.3d ---- (2020)


investigation” as “ ‘one that a reasonably prudent person
would undertake under the circumstances.’ ” Id. (quoting              *4 Our Circuit hasn't specifically addressed whether issuing
Seamans v. Temple Univ., 744 F.3d 853, 864 (3d Cir. 2014)).          a 1099-C creates, in and of itself, prima facie evidence
Whether an investigation qualifies as a reasonable one under         that a debt has been discharged. However, as the parties
the FCRA “turns on what relevant information was provided            pointed out in their briefs on both Counts I and II, there is a
to a furnisher by the CRA giving notice of a dispute.”               well-developed majority and minority approach on this issue
Id. (internal citations and quotation marks omitted). The            among other jurisdictions.
Tenth Circuit has recognized that “ ‘[w]hether a defendant's
investigation is reasonable is a factual question normally           The majority approach concludes that a Form 1099-C alone
reserved for trial....’ ” Id. (quoting Westra v. Credit Control of   is insufficient evidence to show a debt was discharged. See,
Pinellas, 409 F.3d 825, 827 (7th Cir. 2005)).                        e.g., FDIC v. Cashion, 720 F.3d 169, 178 (4th Cir. 2013)
                                                                     (finding the majority approach “ultimately more persuasive,”
Plaintiff's Amended Complaint alleges that when defendant            relying “principally on the language of the IRS regulations
began trying to collect debt from plaintiff, plaintiff filed         and the purpose of a Form 1099-C”); In re Riley, 478 B.R.
a dispute with a CRA (Experian) because Freddie Mac                  736, 744 (Bankr. D.S.C. 2012) (finding that the 1099-C was
previously had released plaintiff from liability. Doc. 31 at 9.      “not dispositive” and that there was no evidence the debt
In his dispute, plaintiff included notice that he had received       had been satisfied); Flathead Bank of Bigfork v. Masonry by
a 1099-C. Id. at 12. Even after notifying defendant—a                Muller, Inc., 385 Mont. 214, 383 P.3d 215, 217–19 (2016).
furnisher—of the dispute, plaintiff alleges he continued to          This majority approach considers a Form 1099-C merely as an
receive notice that a balance was due. Id. at 9. Defendant           IRS reporting requirement but “not a means of accomplishing
contacted plaintiff's counsel asking for more information “to        an actual discharge of the debt.” Cashion, 720 F.3d at 178–
be reviewed by ‘the committee’ ” but, to date, still claims          79. Courts adopting this majority view cite and rely on the
that plaintiff owes a debt. Id. at 9. Plaintiff claims that          regulation's plain language and IRS information letters, which
defendant reported the debt inaccurately and failed to conduct       provide that a 1099-C is issued to comply with an IRS
a reasonable investigation as the FCRA requires. Id. at 12.          reporting requirement and is required even when the debt is
Specifically, plaintiff asserts that defendant failed to perform     not discharged. See In re Sarno, 463 B.R. 163, 168 (Bankr.
a reasonable investigation because it did not review any tax         D. Mass. 2011) (“It is apparent from [the IRS] regulation
reporting information for the alleged debt. Id. Plaintiff alleges    that a form 1099-C is ‘informational’ and that it must be
defendant did not contact Freddie Mac to determine if the debt       filed ‘whether or not an actual discharge of indebtedness has
was cancelled and a 1099-C issued. Id. Plaintiff asserts that        occurred.’ ”).
defendant's actions further violated the FCRA by continuing
to report and pursue the debt. Id. at 12–13.                         In contrast, a minority of courts have found that a Form
                                                                     1099-C alone is prima facie evidence of a discharge of debt.
Defendant claims that it deserves judgment on the pleadings          See, e.g., Amtrust Bank v. Fossett, 223 Ariz. 438, 224 P.3d
because defendant never reported inaccurate data. Doc. 53 at         935, 937 (Ariz. Ct. App. 2009). Courts adopting the minority
1. Defendant argues the Amended Complaint gives the court            position do so largely because of equitable concerns. See
no reason to believe defendant is liable, because receipt of         Franklin Credit Mgmt. Corp. v. Nicholas, 73 Conn.App.
a 1099-C does not mean plaintiff's debt was discharged. So,          830, 812 A.2d 51, 63 (2002) (“[I]t would be inequitable for
defendant asserts, plaintiff has not alleged properly the debt       the defendant to incur tax consequences as a result of the
was discharged and thus fails to state a claim for relief because    form 1099-C and to permit the plaintiff to continue to hold
he cannot show that defendant's reporting was inaccurate.            him liable for the debt.”); In re Crosby, 261 B.R. 470, 474
Defendant also contends that plaintiff's sole allegation of          (Bankr. D. Kan. 2001) (“The ... tax consequences of the form
discharge is the filing of a 1099-C. Doc. 48 at 5; see Doc. 57 at    make it inequitable to allow the Credit Union to enforce its
1 (“Plaintiff asserts no new or different analysis in relation to    claims against the debtors. Until the Credit Union corrects
his FCRA claim than those addressed in Defendant's Motion            or withdraws the 1099-C it mistakenly filed about each
to Dismiss [Count II].... Defendant ... incorporates by this         debtor, it cannot enforce its claim against that debtor....”).
reference its briefing on [Count II].”). And, defendant argues       Courts embracing this approach reason that it is inequitable
that a Form 1099-C, standing alone, is insufficient to allege a      to “permit a creditor to collect the debt after having received
debt is discharged. Doc. 57 at 1.                                    the benefit of the ‘charge-off’ of the debt from filing the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
 Case 1:20-cv-03053-RMB-AMD Document 16-19 Filed 07/13/20 Page 5 of 7 PageID: 303
Robbins v. Dyck O'Neal, Inc., --- F.Supp.3d ---- (2020)


Form 1099-C.” Cashion, 720 F.3d at 178 (collecting cases).          At least one other court has held that the identifiable events
Also, courts following the minority approach often refuse           marked within a Form 1099-C plausibly alleges discharge,
to consider IRS opinion letters, noting that these letters are      even if merely filing the form does not. See Baker v. Am. Fin.
not entitled to “Chevron-style deference.” See, e.g., In re         Servs. Inc., No. 3:16-CV-00065-GNS, 2016 WL 4030964, at
Reed, 492 B.R. 261, 270 (Bankr. E.D. Tenn. 2013) (finding           *3 (W.D. Ky. July 26, 2016) (“The parties urge the Court
that interpretations in agency opinion letters “lack the force      to adopt one of two views regarding the legal effect of a
of law” and do not warrant Chevron-style deference; rather,         Form 1099-C ... [but] it [is] unnecessary to adopt either view
opinion letters are “entitled to respect” under Skidmore v.         in this case. The Court considers only whether [plaintiff]
Swift & Co., 323 U.S. 134, 140, 65 S.Ct. 161, 89 L.Ed. 124          has plausibly stated a claim.... [A]t this stage the Court
(1944), “but only to the extent that those interpretations have     finds Plaintiff's allegation of discharge is plausible.”) (internal
the power to persuade” (internal citations and quotation marks      citations omitted). Here, though discovery ultimately may
omitted)).                                                          prove plaintiff's debt was not discharged the court, at this
                                                                    stage of the proceedings, can draw a reasonable inference
Predictably, each party urges the court to adopt the view           from plaintiff's allegations that the debt was discharged.
favoring its side of the issue. But the court concludes that it     Consequently, the court concludes that the facts alleged in
need not determine which approach to follow at this stage.          plaintiff's Amended Complaint state a plausible claim that
All the cases cited above considered the issue at the summary       defendant's actions did not comport with the obligations
judgment stage. Here, defendant moves for judgment on the           placed on it by the FRCA. The court thus denies defendant's
pleadings under Rule 12(c). This increment in the pleadings         Motion for Judgment on the Pleadings on Count I.
requires the court to decide only whether plaintiff plausibly
has stated a claim upon which relief can be granted based on
the facts alleged in the Amended Complaint. Silver v. Glass,           B. Count II: Kansas Consumer Protection Act
459 F. App'x 691, 695–96 (10th Cir. 2012) (citing Iqbal,            Count II alleges violations of the Kansas Consumer
556 U.S. at 678, 129 S.Ct. 1937). At this stage, then, the          Protection Act (“KCPA”). This act prohibits suppliers in the
question is whether plaintiff plausibly has alleged his debt was    state of Kansas from engaging in deceptive or unconscionable
discharged—and not whether plaintiff can muster evidence to         acts or practices “in connection with” consumer transactions.
support his claim. See Springer v. Albin, 398 F. App'x 427,         Kan. Stat. Ann. §§ 50-626(a), 50-627(a). To bring a cause
431 (10th Cir. 2010).                                               of action under the KCPA, a plaintiff must allege that the
                                                                    parties meet the KCPA's definitions of “consumer” 3 and
 *5 Under the pleading standard set out in Federal Rule of          “supplier,” 4 that the consumer and supplier were involved in
Civil Procedure 8(a)(2), plaintiff plausibly has stated a claim.
                                                                    a “consumer transaction,” 5 that the consumer sustained an
Specifically, plaintiff asserts that defendant is a “furnisher”
as the FCRA defines that term. Doc. 31 at 12. Plaintiff also        injury from the supplier's alleged violations, 6 and that the
asserts that he notified a CRA of the allegedly inaccurate          supplier's actions were deceptive 7 or unconscionable. 8
reporting, including that he had received a 1099-C. Id. And,
plaintiff alleges that defendant failed to perform a reasonable      *6 Kan. Stat. Ann. § 50-626(b) lists several examples of
investigation after defendant learned of the dispute and the        conduct that is deceptive per se. Plaintiff explicitly relies
existence of the Form 1099-C. Id. Plaintiff specifically points     on subsection (b)(2), which prohibits “willful use, in any
out that the 1099-C was marked with the identifiable event          oral or written representation, of exaggeration, falsehood,
“D.” Id. at 6, 9. According to the IRS, an identifiable             innuendo or ambiguity as to a material fact.” Kan. Stat. Ann.
event “D” marked on a Form 1099-C is “[a] cancellation or           § 50-626(b)(2). The Kansas Supreme Court has reasoned that
extinguishment when the creditor elects foreclosure remedies        the word “willful” means something more than “intentional;”
that by law extinguish or bar the creditor's right to collect the   it must include an “intent to harm the consumer.” Unruh
debt.” 2020 IRS Instructions for Forms 1099-A and 1099-             v. Purina Mills, LLC, 289 Kan. 1185, 221 P.3d 1130, 1139
C, at 4, https://www.irs.gov/pub/irs-pdf/i1099ac.pdf; see also      (2009) (internal citation and quotation marks omitted).
Doc. 31 at 6. Plaintiff asserts that despite Freddie Mac's
identification of event “D,” and the cancelled debt, defendant      K.S.A 50-627(b) likewise provides a list of examples of
wrongfully continues pursuing the debt. Id. at 6, 9–10.             unconscionable conduct. The cited examples are not intended
                                                                    to identify every act that will qualify as unconscionable.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
 Case 1:20-cv-03053-RMB-AMD Document 16-19 Filed 07/13/20 Page 6 of 7 PageID: 304
Robbins v. Dyck O'Neal, Inc., --- F.Supp.3d ---- (2020)



Plaintiff specifically relies on subsections (b)(1) and (6),
                                                                   As discussed above, at this juncture the court declines to adopt
which state that the “supplier took advantage of the inability
                                                                   either of the two positions deciding the legal significance of a
of the consumer reasonably to protect the consumer's
                                                                   Form 1099-C. At this stage, the court finds plaintiff's factual
interests because of the consumer's physical infirmity,
                                                                   allegations support the necessary elements of a KCPA claim.
ignorance, illiteracy, inability to understand the language of
                                                                   Specifically, plaintiff's Amended Complaint pleads facts
an agreement or similar factor,” and that the “supplier made a
                                                                   sufficient to allege that he qualifies as a “consumer” capable
misleading statement of opinion on which the consumer was
                                                                   of bringing a cause of action against defendant, a “supplier”
likely to rely to the consumer's detriment[.]” Kan. Stat. Ann.
§ 50-627(b)(1), (6).                                               under the KCPA. See Doc. 31 at 14. Plaintiff states a plausible
                                                                   claim that the debt was part of a consumer transaction, that
Plaintiff contends that defendant's actions are deceptive under    his debt was discharged as manifested by the identifiable
Kan. Stat. Ann. § 50-626 and unconscionable under Kan.             event “D” marked on the Form 1099-C, and that defendant
Stat. Ann. § 50-627. Doc. 31 at 15. He alleges that defendant      wrongfully is pursuing the allegedly discharged debt by false
forged a 1099-C and filed it with the IRS to deceive plaintiff     representations to the IRS/CRAs that the debt is still owed.
into paying defendant amounts that were discharged. Doc. 31        Plaintiff also properly asserts that defendant's actions have
at 11. Plaintiff also asserts that defendant acted deceptively     aggrieved him, alleging he has sustained monetary damage
and unconscionably when it continued collection efforts            such as “financial loss, expenditure of significant time, energy
despite having no legal right to collect and without first         and out-of-pocket costs....” Id. at 16. Specifically, plaintiff
acquiring sufficient documentation to know if plaintiff indeed     reported the discharged debt as income to the IRS after
owed the debt. Id. More specifically, plaintiff asserts that       receiving the Form 1099-C, and afterward paid taxes on
defendant failed to provide accurate information to the IRS        this income. Id. at 9. Plaintiff also asserts he has sustained
and violated the duty of good faith and fair dealing by            emotional harm, including “considerable distress, mental
asserting that plaintiff still owed a debt when defendant          anguish, worry, frustration, fear and embarrassment....” Id.
lacked sufficient documentation or evidence to know whether        at 16. These facts suffice to state a plausible claim that
the debt was discharged. And, plaintiff alleges, defendant         plaintiff was aggrieved and sustained injury from defendant's
subjected plaintiff to “foreseeable inconsistent adjudications     alleged KCPA violations. Assuming these allegations are true,
of the status of [his] debts: the IRS considers them ‘waived’ or   plaintiff plausibly has alleged that defendant's actions were
‘canceled,’ but [defendant] seeks to treat these debts as ‘still   deceptive under Kan. Stat. Ann. § 50-626 and unconscionable
owed.’ ” Id.                                                       under Kan. Stat. Ann. § 50-627. Thus, the court denies
                                                                   defendant's Motion for Judgment on the Pleadings on Count
Defendant moves for judgment on the pleadings against the          II.
KCPA claim, making the same argument that it made against
plaintiff's FCRA claim. Doc. 34 at 1. Defendant asserts that       *7 IT IS THEREFORE ORDERED BY THE COURT
plaintiff's KCPA claim fails as a matter of law because he         THAT defendant's Motions for Judgment on the Pleadings on
“relies solely upon his allegation that [defendant] attempted      Counts I (Doc. 53) and II (Doc. 34) of Plaintiff's Amended
to collect upon a debt after the issuance of a 1099-C.” Doc.       Complaint are denied.
48 at 1; see also Doc. 34 at 1. Defendant argues that the facts
alleged in plaintiff's Amended Complaint solely consist of         IT IS SO ORDERED.
“unsupported assumptions,” because plaintiff relies only on
the Form 1099-C to demonstrate that his debt was discharged.       All Citations
Doc. 48 at 1. Thus, defendant asserts that plaintiff's Amended
Complaint fails to allege any facts showing actual discharge       --- F.Supp.3d ----, 2020 WL 1320725
or cancellation of the debt. Doc. 34 at 3–6.


Footnotes
1      The court construes defendant's two motions as motions for judgment on the pleadings because defendant filed the
       motions (Docs. 34 & 53) after filing its Answer (Doc. 32). See Borde v. Bd. of Cty. Comm'rs, 514 F. App'x 795, 799
       n.5 (10th Cir. 2013). Thus, the pleadings had closed when defendant filed the motions. Fed. R. Civ. P. 12(c) (“After the
       pleadings are closed—but early enough not to delay trial—a party may move for judgment on the pleadings.”).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
 Case 1:20-cv-03053-RMB-AMD Document 16-19 Filed 07/13/20 Page 7 of 7 PageID: 305
Robbins v. Dyck O'Neal, Inc., --- F.Supp.3d ---- (2020)



2      Again, the court considers both of defendant's motions as ones seeking judgment on the pleadings, supra note 1.
3      Kan. Stat. Ann. § 50-624(b) defines a consumer as “an individual, husband and wife, sole proprietor, or family partnership
       who seeks or acquires property or services for personal, family, household, business or agricultural purposes.”
4      Kan. Stat. Ann. § 50-624(l) defines a “supplier” as “a manufacturer, distributor, dealer, seller, lessor, assignor, or other
       person who, in the ordinary course of business, solicits, engages in or enforces consumer transactions, whether or not
       dealing directly with the consumer.”
5      Kan. Stat. Ann. § 50-624(c) defines a “consumer transaction” as “a sale, lease, assignment or other disposition for value
       of property or services within this state ... to a consumer....”
6      To recover damages under the KCPA provisions, the consumer must be “aggrieved.” See Kan. Stat. Ann. §§ 50-634(b)
       & 50-636(a); see also Queen's Park Oval Asset Holding Tr. v. Belveal, Nos. 114,849, 115,246, 2017 WL 2001609,
       at *4 (Kan. Ct. App. May 12, 2017) (explaining that “[t]he requirement that the party be aggrieved is mandatory” and
       to be aggrieved a plaintiff must show “a causal connection between the KCPA violation and the plaintiff's alleged
       damage” (internal quotations and citation omitted)); Schneider v. Liberty Asset Mgmt., 45 Kan.App.2d 978, 251 P.3d 666,
       671 (2011). A consumer is “aggrieved” when his “legal right is invaded by an act complained of or [his] pecuniary interest
       is directly affected by the [court's] order. This term refers to a substantial grievance, a denial of some personal or property
       right, or the imposition upon a party of some burden or obligation.” Finstad v. Washburn Univ., 252 Kan. 465, 845 P.2d
       685, 691 (1993) (internal quotations and citations omitted).
7      Kan. Stat. Ann. § 50-626.
8      Kan. Stat. Ann. § 50-627.


End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
